 TRADING AS THE AMERICAN LINEN SERVICE CO. AND THE AMERICANLAUNDRIES, INC. (A SUBSIDIARY AND AFFILIATE OF THE AMERICAN LINENSERVICE Co.)andCLEANERS AND LAUNDRY WORKERS UNION, LOCAL188 B, A. C. W. A. (C. I. O.)Case No. R-3025.-Decided October 31, 1041Jurisdiction:laundry and linen service industry.Investigation and Certification of Representatives:existence of question : dis-pute as to appropriate unit; election necessary.Unit Appropriate for Collective Bargaining:multiple employer unit: all produc-tion and maintenance employees of the Companies, including truck drivers, butexcluding office, clerical, and supervisory employeesheldappropriate in viewof the Companies' unified ownership,-management, and operations.Mr. Louis A. SpiessandMr. Jack Politz,ofWashington, D. C., forthe Companies.Mr. Samuel Levine,of Washington, DX., for the Union.Mr. Robert S. Fousek,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn August 6, August 8,and August 27, 1941,Cleaners and LaundryWorkers Union,Local 188 B,A. C. W. A. (C. I. 0.), herein calledtheUnion,filed with the Regional Director for the Fifth Region(Baltimore,Maryland)a petition and amended petitions alleging thata question affecting commerce had arisen concerning the representationof employees of Joseph L. Fradkin and Ben Singer,a partnership,trading as the American Linen Service Co.and the American Laun-dries, Inc. (a subsidiary and affiliate of the American Linen ServiceCo.), herein jointly called the Companies,and requesting an investi-gation and certification of representatives pursuant to Section 9. (c)of the National Labor Relations Act, 49 Stat.449, herein called theAct.On &ptember 4, 1941, the National Labor Relations Board,herein called the Board,acting pursuant to Section 9 (c) of the Act,and Article III, Section 3, of National Labor Relations Board Rulesand Regulations-Series 2, as amended,ordered an investigation and36 N. L. R. B., No. 118.565 566DECISIONSOF NATIONALLABOR RELATIONS BOARDauthorized the Regional Director to conduct it and to provide for anappropriate hearing upon due notice.On September 10, 1941, the Regional Director issued a notice ofhearing, copies of which were duly served upon Joseph L. Fradkin,Ben Singer, trading as. American Linen Service Co., and the Union.Pursuant to notice, a hearing was held on September 17, 19,41, at Wash-ington, D. C., before Herbert O. Eby, the Trial Examiner duly desig-nated by the Chief Trial Examiner. The Companies and the Unionwere represented by counsel or other official representatives and par-ticipated in the hearing.Full opportunity to be heard, to examineand cross-examine witnesses, and to introduce evidence bearing uponthe issues was afforded all parties.During the course of the hearingthe Trial Examiner made several rulings on motions and on. objectionsto the admission of evidence.The Board has reviewed the rulings ofthe Trial Examiner and finds that no prejudicial errors were com-mitted.The rulings are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANIESJoseph L. Fradkin and Ben Singer are copartners operating a rentallinen service in the District of Columbia, doing business under thename of American Linen Service Co., herein called American Linen.American Linen owns linens, delivers them to its customers, receivespayments for the use of these linens, collects soiled linens and returnsthem to its place of business where it sorts them.American Laundries,Inc., is a District of Columbia corporation, more than 50 per cent ofthe stock of which is owned by Fradkin and Singer. Fradkin's wifeowns the remainder of the stock.American Laundries, Inc., hereincalled American Laundries, takes the linens from the sorting room,washes and finishes them, and delivers them to the stockroom.Forthis service American Laundries receives a fee from American Linen.In the stock room the linens are prepared for delivery by employeesof American-Linen.American Laundries does no work for personsor firms other than American Linen.American Linen does a grossannual business of over $25,000, of which approximately 5 per centis from customers located outside of the District of Columbia.In the above-described operations the Companies are engaged intrade, traffic, and commerce within the District of Columbia.H. TIIE ORGANIZATION INVOLVEDCleaners and Laundry Workers Union, Local 188 B, A. C. W. A.is a labor organization affiliated with the Congress of Industrial Or-ganizations, admitting to ;membership employees of the Companies. THE AMERICAN LINEN SERVICE CO.567III. THE QUESTION CONCERNING REPRESENTATIONOn August 15, 1941, the Union requested of the Companies recogni-tion as the exclusive bargaining agent for all employees in a unit com-posed of employees of the Companies.The request was refused onthe ground that the unit requested was inappropriate.A statementof the Regional Director introduced in evidence discloses that theUnion represents a substantial number of employees in the unit here-inafter found to be appropriate.'We find that a question has arisen concerning the representation ofemployees of the Companies.IV. THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCE.We find .that the question concerning representation which hasarisen, occurring in connection with the operations of the Companiesdescribed in Section I, above, has a close, intimate, and substantial re-lation to trade, traffic, and commerce within the District of Columbia,and tends to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V. THE APPROPRIATE UNITThe Union requests a unit composed of all production and mainte-nance employees of American Linen and American Laundries, includ-ing truck drivers, but excluding office, clerical,2 and supervisory em-ployees.The Companies request separate units for each business firmand ask that office and clerical employees be included in the units.As heretofore stated Fradkin and Singer are copartners in American,Linen and own the majority of stock in American Laundries. TheCompanies constitute a single, integrated enterprise under the man-agement and control of Fradkin and Singer.All the operations,other than the distribution and collection of thelinens, areconductedin one building.American Laundries has no office employees.Allthe employees in the unit requested by the Union punch the same timeclock and areengagedin handling the linen, operating machines, orcarrying on some other operationessentialto the collecting, washing,and finishing of thelinen.It appears that the existence of separate1There are approximately 62 employees in the unit hereinafter found to be appropriate.American Linen Service Co. employs approximately 27 employees and American Laundries,Inc., employs approximately 45 employees.The Union submitted 41 authorization cards tothe Regional Director,all of which cards bore apparently genuine signatures,36 of whichwere the names of persons on the Companies'pay roll of August 30,1941.All of the cardswere dated in July 1941.2 Office and clerical employees which the Union would exclude are described as "book-keepers, stenographers,and all clerical workers in the office." 568DECISIONS OF NATIONAL LABOR RELATIONS BOARDlegal entities was not known to employees working for AmericanLaundries.Under all the circumstances, including the unified owner-ship, management, and operation of the enterprise, we find that theemployees.of the Companies constitute a single appropriate unit forthe purposes of collective bargaining.It appears that the office and clerical employees do a different type ofwork than that which is done by production and maintenance em-ployees.They are described as bookkeepers, stenographers, and officeclerks.These office and clerical employees are not eligible to member-ship in the Union.We shall exclude office and clerical employees fromthe unit.We find that all production and maintenance employees of the Com-panies, including truck drivers, but excluding office, clerical, and super-visory employees constitute a unit appropriate for the purposes of col-lective bargaining, and that said unit will insure to employees of theCompanies the full benefit of their right to self-organization and tocollective bargaining and otherwise will effectuate the policies of theAct.VI. DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation which has arisencan best be resolved by an election by secret ballot. 'We shall directthat an election by secret ballot be held among those employees in theappropriate unit who were employed by the Companies during the pay-roll period immediately preceding the date of the Direction of Election,subject to such limitations and additions as are set forth in theDirection.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following:CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of the Companies, within the meaning of See-t3ons 9 '(c) and 2 (6) and (7) of the National Labor Relations Act.2.All production and maintenance employees of the Companiesincluding truck drivers, but excluding office, clerical, and supervisoryemployees, constitute a unit appropriate for the purposes of collectivebargaining, within the meaning of Section 9 (b) of the National LaborRelations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,49 Stat. 449, and pursuant to Article III, Section 8, of National Labor , THE AMERICAN LINEN SERVICE Co.569Relations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith Joseph L. Fradkin and Ben Singer, trading as the American LinenService Co. ands the American Laundries, Inc., (a subsidiary andaffiliate of the American Linen Service Co.), Washington, D. C., anelection by secret ballot shall be conducted as early as possible but notlater than thirty (30) days from the date of this Direction, under thedirection and supervision of the Regional Director for the Fifth Re-gion acting in this matter as agent for the National Labor RelationsBoard and subject to Article III, Section 9, of said Rules and Regula-tions, among all production and maintenance employees 'of the Com-panies, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including truck drivers and em-ployees who did not work during such pay-roll period because theywere ill or on vacation or in active military service or training of theUnited States, or temporarily laid off, but excluding office, clerical,and supervisory employees and employees who have since quit or beendischarged for cause, to determine whether or not said employees de-sire to be represented by Cleaners and Laundry Workers Union, Local188 B, A. C. W. A. (C. I. 0.), for the purposes of collective bargaining.MR. GERARD D. REILLY took no part in the consideration of the aboveDecision and Direction of Election.